Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2018/0188704 issued to Charles Howard Cella et al (hereinafter referred to as Cella).

(hierarchical storage format for object components, see Para 0097), the composite digital asset including a plurality of grouped components (hierarchical storage for objects, see Para. 0097, and 3D visualization of the objects, see Para. 0206 - 0208); 
converting the composite digital asset to a second hierarchical data format by breaking out the plurality of grouped components into individual components and representing the individual components as a plurality of nodes and hierarchical relationships between the nodes in a graph database (using AI/machine learning to organize data including hierarchical formats and creating AI models for equipment in an industrial environment, see Para. 0189 – 0194 and 0204 - 0210); and 
using the composite digital asset in the second hierarchical data format to generate and stream one or more of the individual components of the composite digital asset in a flat data format over a network to a client device in response to a request, from the client device, to access the one or more of the individual components of the composite digital asset (streaming hierarchical data/metadata via a TDMS file format, see Para. 0150, TDMS is a flat file format, sending object visualization data to AR/VR headsets, see Para. 0206 – 0208).



(communicating data to on-board memory, see Para. 0079, 0092, 0192 and 0291, and streaming data to on-device storage, see Para. 0206 - 0215).

As to claim 3, Cella discloses wherein: the composite digital asset comprises a three-dimensional (3D) model (3D realistic visualizations for objects on AR/VR headsets of industrial object models, see Para. 0206 - 0208); and 
the client device comprises a client executing on the client device and configured to render the 3D model as part of providing a user experience based on the composite digital asset (streaming the object visualizations and sensor data to displays on user devices including AR/VR headsets, see Para. 0206 - 0208).

As to claim 4, Cella discloses wherein the composite digital asset in the flat data format is configured to be used by a virtual reality client executing on the client device to provide a virtual reality experience based on the composite digital asset (streaming the object visualizations and sensor data to displays on user devices including AR/VR headsets, see Para. 0206 - 0208).


(streaming hierarchical data/metadata via a TDMS file format, see Para. 0150, TDMS is a flat file format, and streaming the object visualizations and sensor data to displays on user devices including AR/VR headsets, see Para. 0206 - 0208).

As to claim 6, Cella discloses staging at least one of the composite digital asset in the second hierarchical data format and the composite digital asset in the flat data format at an edge server (streaming hierarchical data/metadata via a TDMS file format, see Para. 0150, TDMS is a flat file format, and industrial Internet of Things (IoT) distributed structure including cloud computing elements and servers, see Para. 0194); 
wherein the streaming of the composite digital asset in the flat data format comprises streaming the composite digital asset in the flat data format from the edge server to the client device over the network (streaming hierarchical data/metadata via a TDMS file format, see Para. 0150, TDMS is a flat file format, and streaming the object visualizations and sensor data to displays on user devices including AR/VR headsets, see Para. 0206 - 0208).

(computer program product embodied in a computer readable medium, see Para. 0285).

As to claim 8, Cella discloses storing, by a content provider system in a data repository, a composite digital asset in accordance with a hierarchical data format in which components of the composite digital asset are represented as nodes in a graph database and relationships between the components are represented as edges between the nodes in the graph database (node elements in the distributed storage network for objects, see Para. 0062, and hierarchical storage format for object components, see Para 0097); 
using, by the content provider system, the composite digital asset stored in accordance with the hierarchical data format to generate the composite digital asset in a flat data format (streaming hierarchical data/metadata via a TDMS file format, see Para. 0150, TDMS is a flat file format); and 
streaming, by the content provider system, the composite digital asset in the flat data format over a network to a client device in response to a request, from the client device, to access the composite digital asset, the composite digital asset in the flat data format configured to be used by a client executing on the client device to provide a user experience based on the composite digital asset (streaming hierarchical data/metadata via a TDMS file format, see Para. 0150, TDMS is a flat file format, and streaming the object visualizations and sensor data to displays on user devices including AR/VR headsets, see Para. 0206 - 0208).
(communicating data to on-board memory, see Para. 0079, 0092, 0192 and 0291, and streaming data to on-device storage, see Para. 0206 – 0215, and graphics co-processor, see Para. 0285).

As to claim 10, Cella discloses wherein: the composite digital asset comprises a three-dimensional (3D) model (3D realistic visualizations for objects on AR/VR headsets of industrial object models, see Para. 0206 - 0208); and 
the client comprises a rendering component configured to render the 3D model as part of providing the user experience (streaming the object visualizations and sensor data to displays on user devices including AR/VR headsets, see Para. 0206 - 0208).

As to claim 11, Cella discloses receiving the composite digital asset in a package hierarchical data format in which the components of the composite digital asset are packaged in accordance with the packaged hierarchical data format (node elements in the distributed storage network for objects, see Para. 0062, and hierarchical storage format for object components, see Para 0097); and 

(using AI/machine learning to organize data including hierarchical formats and creating AI models for equipment in an industrial environment, see Para. 0189 – 0194 and 0204 - 0210).

As to claim 12, Cella discloses wherein the storing of the composite digital asset in accordance with the hierarchical data format comprises: 
maintaining a delivery map for the composite digital asset in the data repository, the delivery map representing the composite digital image in the graph database (mapping processes for hierarchical objects to be streamed, see Para. 0193, 0205 - 0208); and 
maintaining a build map for the composite digital asset in the data repository, the build map representing the composite digital asset and one or more operations performed to build the composite digital asset (heat map for displaying of the collected data for AR/VR, see Para. 0193, 0205 - 0208).





(streaming hierarchical data/metadata via a TDMS file format, see Para. 0150, TDMS is a flat file format, and industrial Internet of Things (IoT) distributed structure including cloud computing elements and servers, see Para. 0194); 
wherein the streaming of the composite digital asset in the flat data format comprises streaming the composite digital asset in the flat data format from the edge server to the client device over the network (streaming hierarchical data/metadata via a TDMS file format, see Para. 0150, TDMS is a flat file format, and streaming the object visualizations and sensor data to displays on user devices including AR/VR headsets, see Para. 0206 - 0208).

As to claim 14, Cella discloses embodied as computer-executable instructions on at least one non-transitory computer-readable medium (computer program product embodied in a computer readable medium, see Para. 0285).






receive a composite digital asset in a first hierarchical data format, the composite digital asset including a plurality of grouped components (hierarchical storage for objects, see Para. 0097, and 3D visualization of the objects, see Para. 0206 - 0208); and 
convert the composite digital asset to a second hierarchical data format by breaking out the grouped components into individual components and representing the individual components as a plurality of nodes and hierarchical relationships between the nodes in a graph database (using AI/machine learning to organize data including hierarchical formats and creating AI models for equipment in an industrial environment, see Para. 0189 – 0194 and 0204 - 0210); and 
a content delivery system communicatively coupled to the content management system and including at least one physical computing device configured to use the composite digital asset in the second hierarchical data format to generate and stream one or more of the individual components of the composite digital asset in a flat data format over a network to a client device in response to a request, from the client device, to access the one or more of the individual components of the composite digital asset (streaming hierarchical data/metadata via a TDMS file format, see Para. 0150, TDMS is a flat file format, and streaming the object visualizations and sensor data to displays on user devices including AR/VR headsets, see Para. 0206 - 0208).

(communicating data to on-board memory, see Para. 0079, 0092, 0192 and 0291, and streaming data to on-device storage, see Para. 0206 – 0215, and graphics co-processor, see Para. 0285).

As to claim 17, Cella discloses wherein: the composite digital asset comprises a three-dimensional (3D) model (3D realistic visualizations for objects on AR/VR headsets of industrial object models, see Para. 0206 - 0208); and 
the client device comprises a client executing on the client device and configured to render the 3D model as part of providing a user experience based on the composite digital asset (streaming the object visualizations and sensor data to displays on user devices including AR/VR headsets, see Para. 0206 - 0208).

As to claim 18, Cella discloses wherein the composite digital asset in the flat data format is configured to be used by a virtual reality client executing on the client device to provide a virtual reality experience based on the composite digital asset (streaming the object visualizations and sensor data to displays on user devices including AR/VR headsets, see Para. 0206 - 0208).

(using AI/machine learning to organize data including hierarchical formats and creating AI models for equipment in an industrial environment, see Para. 0189 – 0194 and 0204 – 0210, and streaming the object visualizations and sensor data to displays on user devices including AR/VR headsets, see Para. 0206 - 0208).

As to claim 20, Cella discloses wherein the content delivery system is further configured to: 
stage at least one of the composite digital asset in the second hierarchical data format and the composite digital asset in the flat data format at an edge server (using AI/machine learning to organize data including hierarchical formats and creating AI models for equipment in an industrial environment, see Para. 0189 – 0194 and 0204 – 0210); 
stream the composite digital asset in the flat data format from the edge server to the client device over the network (streaming the object visualizations and sensor data to displays on user devices including AR/VR headsets, see Para. 0206 - 0208).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774.  The examiner can normally be reached on M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164